 LEVITZ FURNITURE CO.LevitzFurniture Company of the Eastern Region,Inc.' and Teamsters Local 115,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases 4-RC-11458 and 4-RC-1 1528March 15, 1976DECISION AND DIRECTION OF ELECTIONSBy CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officers David R. Kellerand Adrienne B. Usdan. Following the hearing andpursuant to Section 102.67 of the National Labor Re-lations Board Rules and Regulations and Statementsof Procedure, Series 8, as amended, and by directionof the Regional Director for Region 4, these caseswere transferred to the Board for decision. Thereaf-ter, the Petitioner and the Employer filed briefs withthe Board which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers' rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employeris anoperating subsidiary of theLevitzFurnitureCorporation (hereinafter Levitz)which, in conjunction with its various subsidiaries, isengaged in the retail sale of furniture throughout theUnited States? During the past 12 months, theEmployer's stores at King of Prussia, Pennsylvania,and Cherry Hill, New Jersey, each had retail sales inexcess of $500,000, and purchased and received mer-chandise valued in excess of $50,000 from points out-side the Commonwealth of Pennsylvania and theStateof New Jersey, respectively. Accordingly, wefind that the Employer is engaged in commerce with-in themeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.1The Employer's name appears as amended at the hearing.2Approximately 22 of Levitz'60 stores operate under the corporate titleof the Employer.The parties stipulated that this factor iswhollyunrelatedto the administrative division of Levitz'business,discussedinfra,whichforms the basis for the Employer's contentions respecting the appropriatebargaining unit herein.473.Questions affecting commerce exist concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.For purposes of administrative control, Levitzhad divided its 60 furniture stores into 7 groups.Group Iconsistsof seven stores situated as follows:Allentown, Langhorne, and King of Prussia in Penn-sylvania; Cherry Hill and Willowbrook in New Jer-sey;Wilmington, Delaware; and Farmingdale, NewYork. An office for the Group I managersismain-tained on the second floor of the building that housesthe King of Prussia store.The Petitioner seeks to represent, in separate store-wide units, all employees of the Employer at King ofPrussia(Case 4-RC-11458) and Cherry Hill (Case 4-RC-11528). The Employer contends that the onlyappropriate unit is one that encompasses the employ-ees at sixof the seven Group I stores. The Employerwould exclude the Allentown employees from itsproposed unit on the basis of that store's separatebargaining history? There is no bargaining historyfor the employees at King of Prussia and Cherry Hill,and no union seeks to represent the Employer's em-ployees on a broader basis.When dealing with a multistore operation, thewell-established Board policy is to find a single-storeunit to be presumptively appropriate. This presump-tion can only be overcome by a showing of function-al integration so substantial as to negate the separateidentify of the single-store unit. In making determi-nations on this issue, the Board looks to such factorsas any prior bargaining history, the geographicalproximity to other stores of the same employer, thedegree of day-to-day managerial responsibility exer-cised by branch store management, the frequency ofemployee interchange,. and whether the requestedsingle-store units constitute homogeneous, identifia-ble, and distinct employee groupings 4 Based on thefacts in the record of this case, we are not persuadedthat the presumption favoring Single-store units hasbeen overcome or that the units requested by the Pe-titioner are otherwise inappropriate.There are approximately 465 nonsupervisory em-ployees employed in the seven Group I Levitz stores,415 of whom work at the six stores constituting theunit advocated by the Employer. The King of Prussiaand Cherry Hill stores have 63 and 70 employees,respectively.Distances between the Group I storesappear to range from 25 to 30 miles for those nearest3 Since 1963, the Employerhas recognized another union as thecollec-tive-bargaining representativeof the employeesin certain departments ofthe Allentown store.4Allegheny Pepsi-Cola Bottling Company,216 NLRB 616 (1975);HaagDrug Company, Incorporated,169 NLRB 877 (1968).223 NLRB No. 10 48DECISIONSOF NATIONALLABOR RELATIONS BOARDone another to approximately 150 for those furthestapart.'At each of the branch stores, there is a manage-ment hierarchy of atleasteight supervisors-abranch manager,an assistantbranch manager foroperations,an assistantbranch manager for mer-chandise/sales,a front office manager, an accessorydepartmentmanager,an electronic data processingmanager,a warehouse manager, and a receiving de-partmentmanager.6These supervisors are immedi-ately responsible for the day-to-day operations oftheir particular stores. Advising them and overseeingtheir performance is the Group I administrationwhichconsistsof the group general manager and astaffof group departmentalmanagerswhose re-spectiveareasof responsibility roughly correspond tothe branch supervisory positions noted above.The groupgeneral managerretains ultimate con-trol and authority over almost all aspects of the oper-ations of the individual branch stores including ap-proval of all employee hiring, discharges, wage ratesand merit increases, major disciplinary matters, theselectionand pricing of merchandise, the transferringof merchandise between stores to provide for inven-tory adjustment, advertising, and the setting of pa-rametersfor store budgets.'The groupgeneral managertestified that he triesto visit each branch store once every 2 weeks and thegroup departmentalmanagers,collectively,visitstoresquiteoften,but on what appears to be an irreg-ular basis.Exhibits submitted into evidence showthat at each branch there are frequent periods of 10to 16 days when the stores operate without any groupmanagementofficial beingpresent.When visiting thestores,itappears that the group managers spendmost of their time consulting with branchmanage-ment personnel, rather than with unit employees. Inaddition to the store visits, there is also frequent dailytelephone contact between branch and group offi-cials.Record testimony shows that in recent yearsLevitz rapidly expanded the number of its stores and,as a result thereof, was forced to hire many storeS Partlybecause of these distances,groupwide employee meetings arenever held, although there are meetings attended by all branch managers.At the branches, there are both departmental and storewide meetings foremployees.The partiesstipulated to thesupervisorystatus of these individuals. Inaddition,the Petitioner alleged that certain other branch store positionswere either supervisory or managerial.T The group departmental managers do not possessthe groupgeneralmanagers direct lineof authority over thebranch stores,but they advise,and make recommendations to, branch store management.A policy conflictbetween them would be resolved by the group general manager.The Employer revised some of its administrative structures and proce-dures effective November I, 1974. In setting forth herein the facts relating tothe authority and activity of the variousmanagers and supervisors, bothbranch and group,where it appears that functional changes may have re-sulted from the altered administrative setup,we have relied solely on evi-dence pertaining to the period subsequent to November1, 1974.managers it regards as lacking the background andexperience necessary to professionallymanage alarge retail outlet. Because of this, in 1974 Levitz in-stituted, through its group management teams, tight-er procedures for monitoring branch store opera-tions, and providing advice and instruction to thestore managers. An Employer official testified that asa branch manager becomes more professionally ex-perienced the group managers will spend less timevisiting his store and maintaining telephone contact.Despite the overall control retained by group man-agement, the record shows that the branch managers,and the store supervisors working under them, exer-cise a substantial degree of authority over the day-to-day operations of their stores, particularly in thoseareaswhich have immediate impact upon employees.With respect to hiring, branch managers interview,check the references of, and investigate all job appli-cants, separate interviews being conducted by boththe concerned department manager and by either thebranch manager or his assistant manager for opera-tions. The branch then submits its recommendationsto group management for final approval, usually rec-ommending two or three applicants for a vacancy.Testimony at the hearing affirms that Levitz officialsview the branch managers as having the power toeffectively recommend in this area.' While the groupdetermines the economic need to lay off and recallemployees, branch management appears to have soleauthority over the selection of which specific employ-eeswillbe affected. Branch management also haseffective control over employee shift assignmentsand days off from work.Although wage and fringe benefits are closely reg-ulated by Levitz' comprehensive policies, wage ratespaid by the Group I stores are not uniform. A na-tional wage administration plan sets forth three sepa-rate and complete wage schedules, one of which isselected by the group for implementation at eachbranch store in accordance with prevailing wagerates in the locality.' Between them, the Group Istores use all three schedules. A wide range of na-tionally established fringe benefits are uniformly ap-plied and, with minor exceptions, neither branch norgroup management can deviate therefrom.Merit pay increases are considered in conjunctionwith the semiannual evaluations which are made ofevery Levitz employee. These appraisals are initiallymade by an employee's immediate supervisor and$NationalLevitz policyrequires that all newly hired employees have 60-day trainingperiod.While both national policy and group input contributeto the content of such training,it isdirectlyadministered to the employeesby branchsupervisors who have theauthorityto determine the degree towhich employees will be instructed in more than one job classification.9Employee time and payroll records are kept only at the branches, withinformation needed for the processing of wage payments being transmitteddirectly from the branches to Levitz' national accounting office. LEVITZ FURNITURE CO.are passed on for approval, first to the assistantbranch manager, then to the branch manager, andfinally to the group operations manager. The latterhas authority to recommend modification of particu-lar evaluations, but during the most recent evalua-tion period less than 3 percent of the branch apprais-alswere, in fact, so modified. The Group Ioperations manager who reviews evaluations and re-latedmerit pay recommendations testified that hecould not recall having ever recommended a meritpay increase for an employee who had not been ini-tially so recommended by his own branch manage-ment.With respect to discipline, companywide Levitzpolicy sets forth specific rules of conduct with whichall employees must comply. On major rule infrac-tions (those for which the penalty can be dischargeon the first offense), the employee's immediate super-visor investigates and makes a recommendation tothe branch manager and the assistant manager who,in turn, communicate the facts and their recommen-dation to the group operations manager for final de-cision.10Lesser rule infractions" are usually dealtwith entirely by branchsupervisors,who conductcorrective interviews where both oral and writtenreprimands are given. Where the rule infraction al-leged, or the facts of the case, are ambiguous, branchmanagers will contact the group operations managerfor advice. Otherwise the matter will be dealt withentirely by branch supervision.Itappears that employee grievances are mostlyhandled at the branchstorelevel.While the Levitzemployee manual provides that employees may con-tact the group operations manager concerning prob-lems not resolved locally, it also sets forth theCompany's view that virtually all problems can beworked out satisfactorily with an employee's immedi-ate supervisor or his branch manager.In the area of store labor relations, a large degreeof direct control is retained by the national Levitzorganization whose officials visit all branches whererepresentation petitions have been filed. Further, atAllentown-where employees have long had unionrepresentation-when bargaining negotiations are inprogress, national, group, and branch store managersall participate.The Employer introduced an exhibit that indicates10Apart from this procedure,there is undenied record testimony thatemployees have been told that those with less than 5 years' seniority can bedirectly dischargedby branchofficials."Lesser infractions include such conduct as absence without notifica-tion,gambling,habitual tardiness,improper useof company property, abu-sive or threatening language to a supervisor,and discourtesy to customers.In addition,there appearto be locallyimposed branch rules and, in onecase cited in the record,branch sales employees were allowedto vote on arule that was applicable only to their branch store.4940 permanent transfers between Group I branchstoresduring 1974. However, the cross-examinationtestimony of the group operations manager showsthat the vast majority of such transferees were super-visors rather than unit employees. As to temporaryinterchange of employees, there is little evidence di-rectly concerning the King of Prussia and CherryHill stores as the Group I office does not keep suchrecords and the stores involved did not retain theirs.However, an exhibit was introduced which sets forththe interchange of personnel, in and out, of the Lang-horne store. That exhibit shows 24 instances of inter-change during 1974, but when thatfigure isreducedby the 12 instances involving supervisoryor manage-rial personnel and by the 3 instancesinvolving a sin-gle office trainee, there is a net of only 9 temporarytransfers of regular unit employees at a store employ-ing about 70.12 Furthermore, this interchange did notoccur on a regular basis, there having been periods inexcess of 4 months during which no interchangewhatever took place." We find this degree of inter-change insufficient to render single-branchunits in-appropriate.Allegheny Pepsi-Cola Bottling Company,216 NLRB 616 (1975).On the basis of the facts set forth above, particu-larly the substantial day-to-day authority exercisedby local branch management in the areas most di-rectly affecting employees,14 we find that the pre-sumptive appropriateness of a single-store unit hasnot been rebutted and the units sought herein by thePetitioner are appropriate.15The parties are in disagreement with respect to theunit placement of the personnel discussed below.CreditDepartment Employees:To facilitate theavailability of credit to Levitzcustomersthere is acredit department at each branch store which is fi-nanced by the General Electric Credit Corporation(GECC). Pursuant to an agreement between Levitz12 SeeWalgreen Co.,198 NLRB 1138 (1972),where the Board,in grantinga unit confined to a single-branch store employing 32 employees,found thatthe temporarytransferof 10 employees (during a 28-week period) showedthat there was an absence of substantial interchange.13Branch store warehousemenregularlyparticipate in delivering mer-chandiseto other branches as part of an inventory control procedure. Al-though,upon making such deliveries, they come in contact with employeesof the recipientbranch, we do not view this activityas constituting tempo-rarly employee interchange.4 In viewof thereal, although limited, authority of the branchmanagerswith respectto the day-to-day operationsof their stores and the workingconditions of their employees, we do not regard the central authority exer-cised by thegroup general manager and the national Levitz organization asprecludinga single-store unit determination herein.N.L.R.B. v. LernerStoresCorporation,506 F.2d 706 (C.A. 9, 1974);BancoCredit y AhorroPonceno v. N.L.R.B.,390 F.2d 110 (C.A. 1, 1968), cert. denied 393 U.S. 832(1968).ISThe Employer,withoutany substantial supportingevidence,took thealternative position that the appropriate unit herein wouldbe one consistingof the branch storesat Cherry Hill, New Jersey;King of Prussia and Lang-home,Pennsylvania;and Wilmington,Delaware.We find nomerit whatev-er in that contention. 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDand GECC,this department is managedby a GECC-supplied supervisor, but staffed with employees ofthe Employer. The GECC supervisor is responsiblefor the training and supervision of the Levitz employ-ees-but only with respect to the function of grantingor denying credit to customers.The Levitz-GECC agreement provides for variouscredit department expenses to be allocated betweenthem and, in accord therewith, GECC pays the Em-ployer a sum equal to the salaries of Levitz' creditemployees.However,the Employer retains completecontrol over the setting of the wages,hours, andworking conditions of these employees and does noteven consult with GECC on these matters. In everyother respect credit employees are treated exactly thesame as employees in the other store departments.Theyattend storewide meetings,punch the sametimeclock,are required to comply with the same rulesand regulations,and are subject to the same hiring,firing, disciplinary, and grievance procedures. Fur-thermore,in conformance with an overallLevitz pol-icyfavoring interdepartmental employee inter-change,creditemployees have had temporarytransfers to positions in all other departments of thebranch stores in which they are employed.The parties agree that the credit supervisor shouldbe excluded from any unit found appropriate as he isnot a Levitz employee. But the Petitioner would fur-ther exclude the credit department employees on theground thatthey,as well,are employees of GECCand not of the Employer. We find, in agreement withthe Employer, that thereisnorecord evidence tosupport the Petitioner's position and shall include thecredit department employees in each of the single-store units previously found appropriate herein.Group Office Employees:At the hearing, when set-ting forth its proposed multistore groupwide bargain-ing unit, the Employer included therein the employ-ees who work for the office of the group managers,but took no position as to their inclusion in a single-store unit. Although the group office employees workin the same building that houses the King of Prussiaretail store,they are not employees of that store, arenot on that store's payroll, and work in an area whichis completely separate from any store department orfunction.Accordingly, they shall be excluded fromthe King of Prussia bargaining unit.Personnel Clerks:The Petitioner sought to exclude,as a confidential employee, the personnel clerk ateach of the branch stores. This is a part-time positionprincipally involving payroll and employee insurancework. The job requires 10 to 15 hours per week and isperformed by individuals whose primary employ-ment is in other bargaining unit classifications. Whilethey work with employee salary records and havesome access to personnel files, they would have noopportunity to view collective-bargaining materialsand their functions are completely unrelated to suchpersonnel areas as grievances, rules of conduct, anddisciplinarymatters. Further, they do not act in aconfidential capacity to Employer officials exercisingmanagerial functions. Under the circumstances, andin agreementwith the Employer, employees perform-ing this type of clerical work shall be included in theappropriate units.ConsolidatedPapers, Inc., 179NLRB 165 (1969).Logistical Rebuyers and AssistantWarehouse Man-agers:The Petitioner would exclude individuals inthese classifications as supervisory or managerialpersonnel. The Employer disagrees and would in-clude them. We find that the record evidence per-taining to these classifications is not sufficient to al-low a determination to be made at this time and,therefore, logistical rebuyers and assistant warehousemanagerswill be permitted to vote subject to chal-lenge.Accordingly, and for the reasons stated above, wefind that the following units are appropriate for col-lective bargaining within the meaning of Section 9(b)of the Act:Unit 1:All employees employed by the Employ-er at its King of Prussia, Pennsylvania, location,excluding all group office employees, guards,and supervisors as defined in the Act.Unit 2:All employees employed by the Employ-er at its Cherry Hill, New Jersey, location, ex-cluding all guards and supervisors as defined inthe Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]